t c memo united_states tax_court matthew r perkins petitioner v commissioner of internal revenue respondent docket no filed date matthew r perkins pro_se alicia a mazurek for respondent memorandum findings_of_fact and opinion haines judge petitioner petitioned the court for redetermination of a deficiency of dollar_figure and an addition_to_tax under sec_6654 a of dollar_figure for the primary issue for 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to continued decision after concessions is whether petitioner is liable for a deficiency in his federal_income_tax we must further decide whether petitioner is liable for the addition_to_tax under sec_6654 and whether we should impose the penalty under sec_6673 upon petitioner findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioner filed his petition he resided in grand rapids michigan during petitioner worked for mercy general health partners mercy mercy issued a form_w-2 wage and tax statement to petitioner reporting wages of dollar_figure and federal_income_tax withheld of dollar_figure petitioner submitted to the irs a form_1040 u s individual_income_tax_return on which he reported zero wage income and federal_income_tax withheld of dollar_figure respondent did not accept petitioner’s form_1040 as a valid_return instead respondent filed a substitute for return for petitioner for respondent using third-party payer reports determined that petitioner had received wages of dollar_figure respondent determined petitioner’s filing_status wa sec_1 continued the nearest dollar married filing separate and that petitioner was entitled to a personal_exemption respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for respondent also determined an addition_to_tax pursuant to sec_6654 of dollar_figure respondent introduced into evidence mercy’s payroll records to prove that petitioner was employed by mercy during that mercy paid petitioner wages of dollar_figure and that mercy had withheld federal_income_tax of dollar_figure petitioner did not deny receipt of the wages did not deny that he worked at mercy and did not deny that mercy had withheld federal_income_tax yet petitioner argues that the form_w-2 mercy issued is invalid at trial we advised petitioner that his arguments were frivolous and warned him that we might impose sanctions if he continued to make frivolous arguments before the court in the future opinion i deficiencies in federal_income_tax and unreported wage income sec_61 defines gross_income as all income from whatever source derived including compensation_for services ie wage income as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 the court_of_appeals for the sixth circuit to which an appeal in this case would lie however has held that the commissioner’s determination of unreported income must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to the income-generating activity or to the receipt of funds 909_f2d_915 6th cir in addition if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return sec_6201 to satisfy respondent’s initial burden of production respondent provided evidence to the court of petitioner’s employment and wages earned during through petitioner’s form_w-2 and mercy’s payroll records confirming the information reported on the form_w-2 respondent having met his initial burden of production the burden shifts to petitioner to prove the deficiency determination incorrect see rule a welch v helvering supra however petitioner has alleged that sec_7491 applies to this case shifting the burden back onto respondent we do not agree sec_7491 provides that if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for a tax imposed under subtitle a or b of the code the secretary shall have the burden_of_proof with respect to such issue petitioner has failed to introduce any credible_evidence with respect to the factual issues relating to his tax_liability see sec_7491 respondent’s determination of petitioner’s tax_liability is based upon the fact that petitioner was employed by mercy during and was paid wages by mercy during and that mercy had withheld federal_income_tax from his wages in petitioner has not introduced credible_evidence to challenge any of these facts accordingly the burden_of_proof remains on petitioner in order to meet his burden_of_proof petitioner has advanced arguments characteristic of tax-protester rhetoric that have been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent as to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir we conclude that petitioner has not met his burden_of_proof and thus we sustain respondent’s deficiency determination for ii sec_6654 respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated income_tax for sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for the year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 127_tc_200 affd 521_f3d_1289 10th cir heers v commissioner tcmemo_2007_10 if the taxpayer did not file a return for the preceding year then clause ii does not apply sec_6654 respondent’s burden of production under sec_7491 requires respondent to produce evidence that petitioner had a required_annual_payment for respondent has satisfied his burden of production by introducing evidence that percent of petitioner’s dollar_figure income_tax_liability for is dollar_figure that petitioner had filed a federal_income_tax return for showing a federal_income_tax liability of dollar_figure and that petitioner made insufficient estimated payments for having paid only dollar_figure see 116_tc_438 petitioner neither argued nor established any of the defenses enumerated in sec_6654 consequently petitioner has not met his burden of persuasion and respondent’s determinations are sustained see 460_us_752 89_tc_501 affd 884_f2d_258 6th cir iii sec_6673 penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer’s position in the proceeding is frivolous or groundless sec_6673 it is within our discretion whether to impose the sec_6673 penalty we have often imposed the penalty in cases where for example taxpayers have presented arguments in administrative and judicial proceedings despite being warned those arguments were frivolous see 124_tc_189 rodriguez v commissioner tcmemo_2009_92 ioane v commissioner tcmemo_2009_68 dollar_figure penalty imposed where taxpayer was warned months before trial that his frivolous arguments lack of candor and failure to cooperate in the stipulation process could result in imposition of the sec_6673 penalty affd aftr 2d ustc par big_number 9th cir but see lizalek v commissioner tcmemo_2009_122 declining to impose the sec_6673 penalty where the taxpayer raised frivolous arguments for the first time in federal court petitioner made frivolous arguments during the trial arguments universally rejected by this and other courts we have made petitioner aware that by continuing to pursue these arguments he subjects himself to the possibility of a penalty pursuant to sec_6673 however at this time we decline to impose this penalty in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
